Citation Nr: 1604160	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  10-44 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee disability, currently rated as 10 percent disabling (exclusive of the period of an assigned temporary total rating from January 11, 2011 to February 28, 2011).

2.  Entitlement to an increased evaluation for a left knee disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of  Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, that denied the Veteran's claims of entitlement to increased ratings for his right and left knee disabilities.

In September 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge, a transcript of which has been prepared and associated with the claims file.

With regard to the Veteran's right knee disability, during the pendency of this appeal, in an April 2012 rating decision, the RO granted a temporary, 100 percent rating during a period of convalescence from January 11, 2011 to February 28, 2011 (see 38 C.F.R. § 4.30), and then continued the Veteran's 10 percent rating from March 1, 2011.  As higher ratings for this disability are assignable before January 11, 2011, and after February 28, 2011, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal pertaining to the assigned rating for the Veteran's right knee disability as encompassing both matters as set forth on the title page (excluding the period during which the temporary total rating was assigned).  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2015, the Board remanded the Veteran's claims for further development.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders with regard to the claims for increased ratings and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

This appeal was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  Accordingly, any future consideration of the Veteran's claims should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee disability has been manifested by subjective complaints of pain, weakness, instability, swelling, crepitus, and flare-ups; osteoarthritis confirmed by X-ray, with objective evidence of painful motion; flexion that was limited to no more than 90 degrees, with objective evidence of pain at 85 degrees, and extension that was limited to no more than 0 degrees, even in consideration of flare-ups.  At no point has the Veteran's right knee disability been manifested by recurrent subluxation; instability; ankylosis; impairment of the tibia or fibular; genu recurvatum; or X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

2.  Throughout the appeal period, the Veteran's left knee disability has been manifested by subjective complaints of pain, weakness, instability, swelling, crepitus, and flare-ups; osteoarthritis confirmed by X-ray, with objective evidence of painful motion; flexion that was limited to no more than 100 degrees, with objective evidence of pain at 95 degrees, and extension that was limited to no more than 0 degrees, even in consideration of flare-ups.  At no point has the Veteran's left knee disability been manifested by recurrent subluxation; instability; ankylosis; impairment of the tibia or fibular; genu recurvatum; or X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's right knee disability, diagnosed as right knee osteoarthritis, are not met.  § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2015).

2.  The criteria for a rating in excess of 10 percent for the Veteran's left knee disability, diagnosed as left knee osteoarthritis, are not met.  § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in November 2009 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claims, as well as the Veteran's and VA's respective duties for obtaining evidence.  Additionally, the November 2009 letter provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent post-service treatment records, and by providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, including a January 2010 letter from the Veteran's private physician, and lay statements, including the Veteran's own contentions.

He was also given VA examinations in conjunction with his claims for increased ratings for his service-connected right and left knee disabilities in December 2009, March 2011, February 2012, and July 2015.  Furthermore, an addendum opinion was obtained in March 2012.  He has not alleged that these VA examinations are inadequate for rating purposes.  The Board finds that these examination are adequate in order to evaluate the Veteran's service-connected right and left knee disabilities as they include an interview with the Veteran, review of the claims file, and a full examination addressing the relevant rating criteria.  Therefore, the Board finds that the VA examinations of record are adequate to adjudicate the Veteran's claims.

Additionally, in September 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the September 2014 hearing, the undersigned Veterans Law Judge noted the issues then on appeal, which included the Veteran's claims for increased ratings. Also, information was solicited regarding the current nature and severity of his service-connected right and left knee disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, as the Veteran's testimony raised the possibility that the most recent VA examination did not adequately address the Veteran's current symptomatology associated with his right and left knee disabilities, the Board remanded the claims for further examination.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Moreover, the Board finds that the AOJ has substantially complied with the April 2015 remand directives.  In May 2015, the AOJ sent a letter to the Veteran requesting that he identify any VA or non-VA provider that had treated him for his right and left knee disabilities that was not already of record.  The Veteran did not respond to the May 2015 letter.  Additionally, in July 2015, the Veteran was afforded a VA examination to address the current nature and severity of the Veteran's service-connected right and left knee disabilities.   As such, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430(1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of
the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, which provides three rating methods for rating degenerative arthritis.  Diagnostic Code 5003 provides that when range of motion is not limited or limited only to a noncompensable degree, a minimum rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  When there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent disability rating is warranted; if there is evidence of occasional incapacitation exacerbations, a 20 percent disability rating is warranted.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

For background purposes, in a June 2008 rating decision, the Veteran was granted service connection for his right and left knee disabilities; each knee was assigned a 10 percent disability evaluation under Diagnostic Code 5260, effective November 26, 2007, based on objective evidence of painful motion.  Thereafter, in October 2009, the Veteran filed his claim for an increased rating.  The Board also notes that, during the pendency of the appeal, the Veteran underwent surgery on his right knee in January 2011.  In an April 2011 rating decision, the Veteran was awarded a temporary total rating for his right knee based on a need for convalescence from January 11, 2011 to February 28, 2011.

The pertinent evidence of record consists of the Veteran's VA treatment records; private treatment records; VA examinations conducted in December 2009, March 2011, February 2012, and July 2015; a March 2012 addendum opinion; and lay statements, including the Veteran's testimony to the undersigned Veterans Law Judge during his September 2014 hearing.

In a December 2009 private treatment record, the Veteran complained of joint stiffness and pain, especially in his knees.

In December 2009, the Veteran underwent a VA examination to address the current nature and severity of his service-connected right and left knee disabilities.  During the examination, the Veteran complained of constant pain, weakness, stiffness, swelling, instability, fatigability, and a lack of endurance.  The Veteran also reported daily flare-ups after walking or standing during which his pain would increase to an eight to ten out of ten.  He stated that, during flare-ups, his ability to perform activities of daily living, including self-care, was impaired.  The Veteran denied any episodes of dislocation or recurrent subluxation.  With regard to the effect upon his ability to perform his job, the Veteran stated that, due to flare-ups, he had missed some time from work, and that he works from home eight days a month due to pain.

Upon physical examination, the examiner found no evidence of edema, ecchymosis or erythema in either knee; both knees were non-tender.  Bilaterally, the Veteran was negative for the following: anterior or posterior drawer; joint line tenderness or McMurray's test; valgus or varus laxity; effusion; medial or lateral patella facet tenderness; or popliteal space mass or tenderness.  The examiner noted a positive femoral grind test bilaterally.  Range-of-motion testing on the Veteran's right knee revealed flexion to 140 degrees, with objective evidence of painful flexion at 95 degrees; and extension was to zero degrees, without any objective evidence of painful motion.  The Veteran's left knee revealed flexion to 140 degrees with objective evidence of painful flexion at 95 degrees; and extension was to zero degrees, without any objective evidence of painful motion.  The Veteran's range of motion remained constant following repetitive-use testing.  The examiner noted that the only functional loss following repetitive-use testing was painful motion.  The examiner also noted that there was no addition change due to pain, fatigue, weakness, lack of endurance, or incoordination in either knee.  The examiner noted that the Veteran did not have an antalgic gait, and there was no evidence of ankylosis.  Imaging results showed mild osteoarthritis involving the bilateral patellofemoral compartments, the medial compartment of the left knee, and the lateral compartment of the right knee.  With regard to any additional limitation of the Veteran's joint function, the examiner stated that, during flare-ups, the Veteran suffered from an additional loss of five degrees of flexion due to pain.

In a December 2009 private treatment record, the Veteran complained of increasing problems with his right knee with increased grinding and pain.

In support of his claims, the Veteran submitted a letter from his private physician that was received in January 2010.  The Veteran's physician noted that he had been treating the Veteran for the last eighteen months, and that he had been diagnosed with bilateral chondromalacia of the patellae.  The physician noted that the Veteran underwent a meniscectomy and lateral release of the left knee in August 2007.  The physician stated that the Veteran had done fairly well with his left knee with only intermittent pain, but that problems associated with the Veteran's right knee had increased recently.  The physician stated that the Veteran would likely need a scope and lateral release in his right knee in the future, and that he might need to have his knees replaced.

In a December 2010 private treatment record, upon physical examination, the Veteran's right knee was painful and his muscles were tight.  The Veteran described his bilateral knee pain as an eight out of ten, and stated that his knees were stiff in the morning.  Tenderness throughout the lateral knee joint and mal tracking of the patella were both noted.  The treatment record also noted that the Veteran planned to undergo an arthroscopic lateral release and chondroplasty.  The treatment record also noted mild degenerative changes in the right knee shown on X-ray.

A January 2011 private treatment record notes that the Veteran was admitted for the purposes of a right knee lateral release and chondroplasty.

In a February 2011 private treatment record, the Veteran stated that, following the January 2011 surgery, his right knee was still painful, but getting better.

In March 2011, the Veteran underwent another VA examination.  With regard to the Veteran's right knee, the Veteran stated that, following the January 2011 surgery, he had some improvement in mobility.  The Veteran complained of constant pain, weakness, stiffness, swelling, instability, fatigability, a lack of endurance, and dislocation.  The Veteran denied any problems with heat, redness, locking, effusion, or subluxation.  The Veteran reported daily right knee flare-ups associated with walking or standing that usually lasted an hour or more.  He stated that his pain would increase to an eight out of ten.  The Veteran also reported difficulty with his ability to perform his usual occupation or daily functional activities.

Upon physical examination, the examiner found evidence of bilateral edema and tenderness, but no ecchymosis or erythema in either knee.  Bilaterally, the Veteran was negative for the following: anterior or posterior drawer; joint line tenderness or McMurray's; valgus or varus laxity; effusion; or popliteal space mass or tenderness.  The examiner noted positive bilateral medial or lateral patella facet tenderness, as well as a positive femoral grind test bilaterally.  Range-of-motion testing on the Veteran's right knee revealed flexion to 90 degrees, with objective evidence of painful flexion at 85 degrees; and extension was to zero degrees, without any objective evidence of painful motion.  The Veteran's left knee revealed flexion to 100 degrees with objective evidence of painful flexion at 95 degrees; and extension was to zero degrees, without any objective evidence of painful motion.  The Veteran's range of motion remained constant following repetitive-use testing.  The examiner noted that the only functional loss following repetitive-use testing was painful motion.  The examiner also noted that there was no additional change due to pain, fatigue, weakness, lack of endurance, or incoordination in either knee.  There was no evidence of ankylosis.

In February 2012, the Veteran underwent another VA examination to assess the nature and severity of his service-connected right and left knee disabilities.  The examiner noted that the Veteran had been diagnosed with both bilateral degenerative arthritis of the knees and bilateral retropatellar pain syndrome.  The Veteran complained of constant flare-ups caused by prolonged sitting, standing, kneeling, and cold weather.  The examiner noted that the January 2011 surgery revealed a lateral meniscal tear.  The Veteran complained of problems with swelling, crepitus, and clicking, but denied any other symptoms, including dislocation or giving way.  With regard to flare-ups, the Veteran stated that, during flare-ups he would rest, ice his knees, use his community pool, and take pain medication.

Range-of-motion testing on the Veteran's right knee revealed flexion to 100 degrees, with objective evidence of painful flexion at 100 degrees; and extension was to zero degrees, without any objective evidence of painful motion.  The Veteran's left knee revealed flexion to 110 degrees with objective evidence of painful flexion at 110 degrees; and extension was to zero degrees, without any objective evidence of painful motion.  The Veteran's range of motion remained constant following repetitive-use testing, and the only functional loss noted following repetitive-use testing was pain on movement.  The examiner noted tenderness or pain on palpation to both knees.  Muscle strength testing was normal in both knees.  The examiner noted that there was no evidence of anterior instability in the right knee, no evidence of posterior instability in either knee, and no evidence of medial-lateral instability in either knee.  The examiner also noted that there was no evidence or history of recurrent patellar subluxation or dislocation, and no evidence of shin splints or any other tibial or fibular impairment.  With regard to any meniscal condition, the examiner noted a history of a meniscal tear in the right knee that caused pain.  The examiner noted that Veteran's need to use a brace regularly on both knees during flare-ups.  With regard to whether the Veteran's right and left knee disabilities affected his ability to work, the examiner stated that the Veteran's constant bilateral knee pain with flare-ups caused by prolonged sitting, standing, kneeling, and cold weather, did affect his ability to work.

In a March 2012 VA addendum, the February 2012 examiner noted that there was also no evidence of anterior instability in the Veteran's left knee.

In an April 2013 VA treatment note, the Veteran complained of knee pain, mostly in his right knee.  The Veteran's orthopedic surgeon record noted the Veteran's need to use braces during flare-ups.  With regard to his ability to work, the treatment recorded noted that his work as a pastor required some physical work, and that the Veteran practiced activity modification as a result.  Range-of-motion testing on the Veteran's right knee revealed flexion to 140 degrees, and extension was to zero degrees.  The Veteran's left knee revealed flexion to 140 degrees, and extension was to zero degrees.  There was marked patellofemoral grating in the right knee and mild patellofemoral grating in the left knee.  The Veteran's knees were stable to anterior and posterior testing, and valgus and varus stress.  Mild warmth and swelling was noted in both knees.  The Veteran was diagnosed with degenerative joint disease in both knees.

A March 2014 VA treatment record again notes the Veteran complaints of knee pain.  The Veteran reiterated his need to use knee braces during flare-ups, as well as the need to engage in activity modification.  Range-of-motion testing on the Veteran's right knee revealed flexion to 115 degrees, and extension was to zero degrees.  The Veteran's left knee revealed flexion to 115 degrees, and extension was to zero degrees.  There was marked patellofemoral grating in the right knee and mild patellofemoral grating in the left knee.  The Veteran's knees were stable to anterior and posterior testing, and valgus and varus stress.  Mild warmth and swelling was noted in both knees.  The Veteran was diagnosed with degenerative joint disease in both knees.

During the September 2014 hearing, the Veteran reported that his right and left knee disabilities had worsened since he was originally granted service connection.  The Veteran reported the 2011 arthroscopic surgery to repair his meniscus tear.  The Veteran stated that, although in the past he reported pain during flare-ups, now he experienced a fairly constant level of pain in addition to increased pain during flare-ups.  He stated that he experienced flare-ups getting out of bed in the morning or when sitting or standing for any length of time, and that he has had to make adjustments to the way he sleeps to reduce pain.  He reported increased pain walking up and down the stairs, an inability to run, and an inability to lift anything heavier that 30 to 40 pounds.  He stated that, as far as his ability to work, he mostly performed office work, and that others had to assist in performing field activities.  He reported using a brace on his knees weekly, especially when his pain increases.  With regard to other treatments, the Veteran stated that he received Synvisc injections and pain medications.

In a May 2015 letter, the Veteran's friend, A.R., stated that he had witnessed the Veteran's difficulty with bending, walking, and lifting due to pain on a daily basis.  Additionally, A.R. stated that he had heard what sounded like bone-on-bone grinding after the Veteran sat up from his chair.

In July 2015, the Veteran underwent another VA examination.  The Veteran was diagnosed with bilateral knee osteoarthritis.  The Veteran reported increasing pain and daily flare-ups, during which his pain was a ten out of ten.  With regard to any functional loss or functional impairment following repetitive-use, the Veteran stated that he was slowed down as a result of the pain, and that both his driving and walking were affected.  

Range-of-motion testing on the Veteran's right knee revealed flexion to 115 degrees, with objective evidence of painful flexion; and extension was to zero degrees, without any objective evidence of painful motion.  The Veteran's left knee revealed flexion to 115 degrees, with objective evidence of painful flexion; and extension was to zero degrees, without any objective evidence of painful motion.  The examiner noted evidence of pain with weight bearing in both knees.  There was objective evidence of localized tenderness or pain on palpation in both knees, but no objective evidence of crepitus.  The Veteran's range of motion remained constant following repetitive-use testing, and there was no additional functional loss following repetitive-use testing.  The examiner specifically noted that pain, weakness, fatigability, and/or incoordination did not significantly limit the Veteran's functional ability with repeated use.  With regard to the Veteran's complaints of flare-ups, the examiner noted that the examination results were consistent with the Veteran's description of the functional loss caused during flare-ups.  With regard to any additional symptomatology caused by the Veteran's right and left knee disabilities, the examiner noted that such caused a disturbance in locomotion, as well as an interference with standing.  Muscle strength testing was normal in both knees.  There was no evidence of ankylosis.  The examiner noted that there was no evidence of any instability in either knee, or a history of recurrent subluxation or effusion.  There was no history or recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  The examiner noted the Veteran's need to use a brace constantly on both knees. X-rays revealed mild degenerative arthritic changes bilateral showing slight progression, especially in the left knee.  With regard to the functional impact that the Veteran's right and left knee disabilities have on his ability to work, the examiner noted that the Veteran was slowed down, and suffered from pain while driving and walking.

Based on the foregoing, the Board finds that a preponderance of the evidence demonstrates that disability ratings in excess of 10 percent for the Veteran's right knee disability, both prior to January 11, 2011 and from March 1, 2011, or for his left knee disability are not warranted at any time.
 
As the Veteran's right and left knee disabilities have been evaluated based on limitation of flexion under Diagnostic Code 5260, the Board has first considered whether he is entitled to a rating in excess of 10 percent under such criteria, which provides for a higher 20 percent rating where flexion is limited to 30 degrees.  However, as the evidence above demonstrates, at most, the Veteran's flexion has been limited to no more than 90 degrees in the right knee and 100 degrees in the left knee during the appeal period, even in consideration of functional loss due to pain or due to weakness, fatigability, incoordination, and pain on movement.  Based on such findings, the Board finds that he is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260 at any point pertinent to the appeal.

In this regard, the Board has further considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  However, none of the Veteran's VA examinations revealed that the Veteran's painful motion resulted in additional functional loss, to include a greater loss of flexion, as a result of repetitive motion and/or flare-ups that more nearly approximates the 20 percent criteria under Diagnostic Code 5260.  As noted above, the December 2009 examiner noted that the Veteran was further limited by only five degrees of flexion during flare-ups, which would be 135 degrees flexion.  Furthermore, the July 2015 VA examiner specifically noted that the Veteran's description of the functional loss suffered during flare-ups was consistent with the objective examination results.  While the Veteran has certainly experienced pain associated with his right and left knee disabilities, there is no evidence that this pain has resulted in functional loss of such a severity as to warrant a higher disability rating.  For example, both the December 2009 examiner and the March 2011 examiner noted that the only functional loss following repetitive-use testing was painful motion, and that there was no additional change due to pain, fatigue, weakness, lack of endurance, or incoordination in either knee.  Additionally, while the February 2012 examiner noted that the Veteran's right and left knee disabilities affected his ability to work, the Veteran's range of motion was the same following repetitive-use testing.  Therefore, the Board finds that, at no point pertinent to this appeal have the Veteran's right and left knee disabilities resulted in functional loss that more nearly approximates flexion limited to 30 degrees in either knee, as such the criteria for a 20 percent rating is not warranted.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260 for his right or left knee disabilities at any point pertinent to this appeal.

Pursuant to VAOPGCPREC 9-04, the Board has also considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension.  As indicated previously, Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  However, the evidence fails to show that the Veteran's extension in either knee was limited to more than zero degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling weakness, fatigue, or incoordination, or due to repetitive use and/or flare-ups.  Similar to the analysis under Diagnostic Code 5260, none of the Veteran's VA examination reports have indicated that the Veteran's pain on motion resulted in additional functional loss, to include a greater loss of extension.  Additionally, no additional functional impairment manifested after repetitive-use testing.  Therefore, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination or as due to repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a separate rating under Diagnostic Code 5261 for his service-connected right or left knee disabilities.  See DeLuca, supra; Mitchell, supra.

The Board has also considered other potentially applicable Diagnostic Codes.  See Esteban, supra.  However, the evidence of record does not demonstrate ankylosis of either the right or left knee to warrant a rating under Diagnostic Code 5256, no impairment of the tibia or fibula to warrant a rating under Diagnostic Code 5262, nor genu recurvatum to warrant a rating under Diagnostic Code 5263.

Further, the Board has further considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  However, at no point during the appeal period has there been objective evidence of subluxation or instability in either the Veteran's right or left knee.  Despite, the Veteran's subjective complaints of instability and giving way during his VA examinations, none of the four VA examinations noted objective evidence of instability.  Additionally, the Veteran's VA treatment records are also silent for any objective evidence of instability or subluxation.  The Board is cognizant that the Veteran has continuously offered subjective complaints of giving way and instability; however, as a lay person, he is not competent to objectively diagnose lateral instability or subluxation.  In this regard, while he is competent to report that his knee feels unstable, gives way, or locks, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The VA examiners and the Veteran's VA orthopedic surgeon, medical professionals, found no evidence of instability or subluxation in either the right or left knee.  Accordingly, a separate or increase rating on the basis of instability or subluxation of the Veteran's right or left knee disabilities is not warranted at any time pertinent to this appeal.

With regard to cartilage dislocation or removal, because the evidence of record fails to demonstrate symptomatology that is not already contemplated by the 10 percent ratings currently assigned to the Veteran's right and left knee disabilities, the Veteran is not entitled to an increased or separate rating under Diagnostic Codes 5258 or 5259.  In this regard, any pain associated with his August 2007 meniscectomy in his left knee or the January 2011 meniscectomy in his right knee, as indicated above, is contemplated by 10 percent ratings currently assigned; as such, increased compensation on the basis of the pain attributed to the Veteran's August 2007 or January 2011 meniscectomies is precluded by the rule against pyramiding, or compensating the Veteran twice for the same symptomatology.  38 C.F.R. § 4.14.  Such "would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Finally, the Board has considered whether a higher or separate rating under Diagnostic Code 5003 is warranted during the course of the appeal as osteoarthritis was shown on X-ray in both of the Veteran's knees.  As the Veteran has already been awarded a 10 percent rating based on painful, limited motion in each knee, assigning a separate 10 percent rating under Diagnostic Code 5003 would constitute pyramiding as he would be compensated twice for the same symptomatology.  38 C.F.R. § 4.14; Esteban, supra.  Moreover, as there is no X-ray evidence of involvement of two or more major or minor joints, with occasional incapacitating exacerbations, a 20 percent rating is not warranted under Diagnostic Code 5003.

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right and left knee disabilities; however, the Board finds that his symptomatology has been stable for each disability rating currently assigned throughout the appeal period.  Therefore, assigning further staged ratings for each disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right and left knee disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each is currently evaluated.  In this regard, the currently assigned 10 percent ratings for his service-connected right and left knee disabilities contemplates the functional limitations caused by his knee disabilities, to include loss of range of knee motion and his subjective complaints, to include pain, locking, swelling, giving way, and crepitus.  

The Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected right and left knee disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service-connected right and left knee disabilities have rendered him unemployable.  In fact, the record demonstrates that, throughout the appeal period, the Veteran has been employed as a pastor.  See, e.g., December 2009 VA Examination; September 2014 Hearing Transcript, Pg. 12.  As such, Rice is inapplicable to this case and need not be further addressed.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claims for ratings in excess of 10 percent for his service-connected right and left knee disabilities.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, supra.


ORDER

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected right knee disability is denied.

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected left knee disability is denied.





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


